la-rs-o&iHQ ~cft
                                                    5=ja-i3
Rev P titnoe4 w^ <=** yflftifvli*ra*s
P. 11 «*ur tyFr&m                FILED IN COURT OF APPEALS1
                                               •^tfrtarorfof^peajsn^frf
'tfog ^tvJ 3\3Aicioft Di&Wd rV -?ird-s tAVns WnH do^t
pm|w^t| and ^W-es ii ,and "Hyai at Will CXcWve
i:r^ O^p^S^.               ,               .           -
       As o^ "Hr\\s JicxV^tidloAcjr has r>(AVN€ar^ otnif ujorA

This^^4o-th^i                  . _*Thav*fc Y^47


                                     Wifo** UmJrj.Sia/ft $X\
                                     UUfl^'uMj?, TV•"77 3 ^9
I m K€ Jeffrey u War,               I nlhe TWELFTH
             R&aW
                           e                 COURT



 2n£UUDiafiLDlETfiItT                   FILED IN COURT OF APPEALS^
                                          1^Il52urtcfAppeal District
 Court o( CHEkdkk eou*m    ?
                                               JUN - f 20!

            relator's phitiom for wm    >?ath5?&1^erk

List ©£ forties
                                   Jeffrey LVtWd RekW
TRlRiCDDPiri^ffi^r^jL              Wvrme* UhVt; BiP Hfi 2&11
gr bi$VrieV(WrfTufae               Hurvhwi lie, T* 7 75-^i
DQscom W BerrHerXLT.




     Itfrto -foe TWELFTH CCDCT Of OfP&}\$ CDM& n)£W
de^rey LWaA revesting +M<> WHt ^ lYkwctamus fe>m
 u/Rrr M^toLSt) fr^ h^^ Judical D^W (W*o-P
Cherokee C0orvfy,T^$'
                   i AEL£ or Co ivrr^vir^




     <»   STcrtemeM *>FJ«Risotcttt>Ki
 «T R*}eU> XSsves PREStWT^o, lYiAWDftmOS will issue.
 » v> u STftlEWewr OF F*c«, hole),iioefPeWW
a ^ fi4S?,BtfT - ft^WrfcM** fa^ rib*
 AT                 SlfoTEmgKrOF Titf rA                 ISSUES frftESEWIEJi

  See; BfaX+on V. Ounn . 8o"3 6CTe*-ce ftw.
WlVl^WandciiYWS will issue uJke^e-fhere ts. Wt sne
 Proper order + fc>e ejvWed-
                   STRTFmarr dp Cftrt^
  TV Distrfd (burr has relaWs PeAdlon W Habeas
CorPi/SiOnd ha* held H IW^orWfeO lYiofrtY^. Arc)
|JW'1V Qw+ has thiHv £ i/efeS) days 4c s l&oM
and alW+he \5^$gQfe** habeas &rw


                            2
                 CEOTI FIX. ATTq\3

 Relator Cer+rftes ihqf he has read 4his PcRtioa avvJ
has excluded +haV everv -RxckxU ^>-krtemerri k
SuWpr+ed Ipv Competent ei/idence m-rWCascr W
Cited herein •




                 CeRTiFrrare Ar^,Ti. r
  0V j i baJ>£' X^* Swear-rhed a. W Qnd